DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art which can be found includes at least the following: He (US 6,550,363) which is a compound miter saw, of a type similar to the present invention. 
He discloses A sawing machine (title, figure 1 shows saw 42), comprising: a base (10 figure 1); a main workbench (18 figure 1), wherein the main workbench is rotatably connected to the base (referenced as a “turntable”), an upper surface of the main workbench is provided with a chute (20 is a slot within the main workbench, and accommodates the blade during cutting), and the chute extends in a first direction (similar to the present invention)and has an open end on an outer side surface of the main workbench (see the open face of the channel slot in figure 1 when 26, inter alia, are disconnected from the main workbench-so construed); 
He further discloses a machine body (40 figure 1, 2), wherein the machine body is slidably connected to the main workbench( via telescoping action of 70d, 70e, inter alia, figure 1-2), a sliding direction of the machine body is parallel to the first direction (as seen in figures 1 and 2), and the machine body is provided with a motor (46 is the “electric motor;” see figure 1) and a saw blade (42 figure 1) connected to the motor (“The saw unit 40 includes a circular saw blade 42 and saw blade housing 44 mounted on a saw shaft 45, and an electric motor 46 for rotatably driving the circular saw.”).
Where He departs from the present invention, is that He lacks an auxiliary workbench conceived and fashioned as claimed. He does not disclose the auxiliary workbench is in an elongated shape and capable of being slidably inserted into the chute, because the chute as discussed above is a channel for a blade, and not as a means to mount an additional workbench. It is different in design and effect, and cannot be reasonably substituted for a different channel type to permit the claimed protruding out of the channel of the auxiliary workbench. 
What He does disclose is the desire to permit the extension/extendability of the blade admitting slot 20, as shown by the addition of a telescoping add on section, 25, which can be mounted to the front of the main workbench. 
  Because of the divergence, there is no ability to have the additional bench be “protruded out of the chute from the open end, an upper surface of the auxiliary workbench is provided with an elongated groove, the groove extends in the first direction, the groove and the chute are in communication in the first direction and form an extendable saw blade slot, the saw blade slot is elongated by sliding the auxiliary workbench toward outside of the chute, and the saw blade slot is shortened by sliding the auxiliary workbench toward inside of the chute.
It would have been hindsight to replace the 18/20 configuration of He with a different telescoping arrangement, such as that shown in 26/28 of He. While that would be some kind of extendable slot and ‘auxiliary workbench’ it would have resulted in the auxiliary bench not having the same level as the workbench main portion, (due to the telescoping), and additionally, the channel would be reconceived as something different than the disclosure, which represents a significant departure, in that the channel would change it’s function from blade receiving to bench receiving (and blade channel dual function having, when extended). This is not believed to be prima facie obvious, due to the changes in the function needed to achieve the claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724